Citation Nr: 1824748	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service-connected pension benefits prior to February 18, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran had an honorable period of active duty service in the U.S. Army from September 6, 1967 to October 22, 1970.  The Veteran had a period of active duty service under conditions other than honorable in the U.S. Army from October 23, 1970 to October 19, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in Milwaukee, Wisconsin.  

During the pendency of the appeal, the RO issued a July 2015 administrative decision granting non-service-connected pension, effective February 18, 2015.  The issue of whether the Veteran is entitled to non-service-connected pension benefits prior to February 18, 2015 remains on appeal and is discussed below.  

In October 2015, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 


FINDING OF FACT

Prior to February 18, 2015, the Veteran was not permanently and totally disabled due to non-service-connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected pension benefits prior to February 18, 2015 have not been met.  38 U.S.C. §§ 1521, 1522, 1523, 5107 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.102, 3.340, 3.342, 4.17 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Non-Service-Connected Pension Prior to February 18, 2015

The Veteran is seeking non-service-connected pension benefits for the period prior to February 18, 2015.  He contends that his non-service-connected disabilities, including chronic obstructive pulmonary disease (COPD), emphysema, back spasms, chalazion, and bilateral leg problems, make him unemployable for pension purposes.  

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274 (2017), and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23 (2017).  See 38 U.S.C. §§ 1502, 1521 (2012); 38 C.F.R. § 3.3(a)(3).

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2017).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

A claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C. § 1521; 38 C.F.R. § 3.3(a)(3).  Finally, permanent and total disability will also be presumed for a veteran who is age 65 or older.  38 U.S.C. § 1513(a) (2012); 38 C.F.R. §§ 3.3 (a)(3)(vi)(A), 3.314(b)(2) (2017).

In this case, the Veteran's service personnel records reveal that his date of birth was March 4, 1950.  This means that the Veteran turned aged 65 on March 4, 2015.  Therefore, as of this date, the Veteran did not need to meet the permanent and total disability requirement under 38 U.S.C. § 1521(a) in order to receive non-service-connected pension.  See 38 U.S.C. § 1513.  However, as the current appeal period involves the period prior to February 18, 2015, when the Veteran was under the age of 65, he does still need to meet the permanent and total disability requirement.

A claim for a permanent and total disability rating for non-service-connected disability pension purposes is determined based on the total impairment caused by all non-service-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342(a), 4.17 (2017); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).

Permanent and total disability for pension purposes is held to exist when there is a single disability ratable at 60 percent or more, or where there are two or more disabilities with a combined evaluation of 70 percent or more, with at least one of the disabilities rated at least 40 percent, and the Veteran is, in the judgment of the Board unable to secure or follow a substantially gainful occupation as the result of such disabilities.  See 38 C.F.R. §§ 4.16, 4.17 (2017).

It has already been established that the Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from September 1967 to October 1970.  Therefore, his basic eligibility for pension turns on whether he met the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes. 

In that regard, the record does not show that he was a patient in a nursing home.  Furthermore, records received from the Social Security Administration (SSA) show that the Veteran was not receiving disability benefits through the Social Security Administration during the appeal period.  See 38 U.S.C. § 1502 (a)(1), (a)(2). 

The Veteran filed a claim for non-service-connected pension in July 2009.  At the time, records show that the Veteran was working in cleaning services two days a week through a temporary placement agency.  In August 2009, he was enrolled in a Senior Community Services Employment Program, a paid employment training program.  That employment reportedly lasted until November 2013, but he continued to be actively seeking employment.  See May 2009 and August 2009 VA Social Work Progress Notes and March 2014 VA examination.

VA treatment records document that the Veteran was being treated for interstitial lung disease and a history of past back spasm.  According to a May 2009 VA Pulmonary Progress Note, the Veteran began treatment for his respiratory problem in 2008 after an incidental finding of abnormal chest x-ray and chest CT showing interstitial changes predominantly in the upper lobes.  The Veteran denied having any shortness of breath or dyspnea on exertion.  He was reportedly able to jog five to six times a week and had no exercise limitation.  His VA treating physician found him to be an otherwise asymptomatic male with excellent exercise tolerance.  

Based on a review of the Veteran's medical records, the RO determined that the Veteran's pulmonary fibrosis, erectile dysfunction, and alcohol and substance abuse combined to a 10 percent evaluation for pension purposes.  The Board notes that his erectile dysfunction and alcohol and substance abuse were evaluated at zero percent.  See January 2010 rating decision.  

In February 2012, the Veteran underwent a VA examination.  The VA examiner diagnosed the Veteran with COPD and chronic bronchitis.  The only symptom identified was shortness of breath with going up stairs.  Following an objective evaluation, including pulmonary function test results showing FEV-1/FVC at 90 percent predicted, the VA examiner determined that the Veteran's respiratory condition did not impact his ability to work.  

SSA records in 2012 reflect that the Veteran had been previously employed as a parking attendant and a janitor.  According to an April 2012 Physical Residual Functional Capacity Assessment, the Veteran's primary diagnosis was COPD.  He was reportedly able to walk one or two miles before needing to rest and to lift 50 pounds.  The examiner noted that the Veteran's pulmonary symptoms were asymptomatic.  Due to his COPD, the Veteran would be limited to work that avoided concentrated exposure to fumes, odors, dusts, gases, and poor ventilation.  No exertional, postural, manipulative, visual, or communicative limitations were established.  In an April 2012 SSA Disability Determination and Transmittal, the SSA determined that the Veteran's condition was not disabling on any date through December 31, 2011.  

At a March 2014 VA examination, the Veteran denied having any current symptoms of shortness of breath, wheezing or coughing.  He was prescribed an inhaler to use daily, but reportedly only used it two or three days a week.  The VA examiner conducted a physical examination and identified the Veteran's current diagnoses as COPD and sarcoidosis.  

The VA examiner noted that the Veteran denied having any disabilities that limited or prevented him from working at that time.  He was reportedly looking for work and trying to stay active.  He also indicated that he had an episode of back spasms once, 20 years ago, when he was standing and waiting for a bus and his legs gave out on him.  He explained that after he underwent physical therapy, his back and leg problems had resolved and had not recurred.  The VA examiner noted that the Veteran's RUL (right upper eyelid) chalazion was treated by VA ophthalmology in 2004 without any complications or residuals.  

Based on the current examination, the VA examiner concluded that the Veteran was a healthy, vigorous 64 year-old without any clinical evidence of functional losses which would impair or prevent gainful employment.  The VA examiner specifically found that the Veteran's COPD and sarcoidosis did not prevent him from securing or following a substantially gainful occupation.  Overall, the VA examiner determined that there was no evidence of functional impairment which would limit or prevent work in sedentary occupations or even occupations requiring light age-appropriate physical work as the Veteran reported he was currently able to jog and climb stairs asymptomatically.  

A careful review of the evidence demonstrates that the preponderance of the evidence weighs against finding the claim for non-service-connected pension benefits prior to February 18, 2015 is warranted.  

The Veteran does not meet VA percentage requirements for permanent and total disability, because he has no single disability rated at 60 percent or more or a combined rating of 70 percent for all disabilities.  His respiratory disabilities were assessed at 10 percent and therefore do not meet the minimum VA requirements.  Therefore, the Veteran is not considered permanently or totally disabled based on his inability to secure or follow any substantially gainful employment under the percentage requirement established under 38 C. F.R. §§ 4.16 and 4.17.  

However, claims of all Veterans who fail to meet the percentage standards but who meet the basic entitlement criteria and are unemployable, will be referred by the rating board to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 3.321(b)(2).  See 38 C.F.R. 4.17(b).  

Here, the Board finds that the evidence does not support consideration for extraschedular referral, because the Veteran has not been found to be unemployable by reason of his disabilities, age, occupational background, and other related factors.  See 38 C.F.R. § 3.321(b)(2).  At his March 2014 VA examination, the Veteran denied having any disabilities that would limit or prevent him from working, and was reportedly actively seeking employment.  Furthermore, the physical examination found that his COPD and sarcoidosis were currently asymptomatic, and there was no clinical or subjective evidence that the Veteran's back spasms, reported leg problems, and RUL chalazion had any symptomatology impacting his occupational function.  Most notably, the VA examiner opined that there was no clinical evidence of functional losses which would impair or prevent gainful employment or would limit or prevent work in sedentary occupations or age-appropriate physical work.  Thus, the overall evidence demonstrates that the Veteran is not deemed to be unemployable.  

Accordingly, the preponderance of the evidence weighs against finding in favor of the Veteran's claim of entitlement to non-service-connected pension benefits prior to February 18, 2015.  Therefore, the benefit-of-the-doubt rule does not apply, and the non-service-connected pension benefits claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to non-service-connected pension benefits prior February 18, 2015 is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


